Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments & Arguments
Applicant’s amendments and arguments filed 23 December 2020, with respect to claims 1-11 have been fully considered.  The interpretation of limitations in claims 1-9 under 35 USC 112(f) has been withdrawn. While the rejection of claims 1 and 6-11 under 35 USC 103 has been withdrawn, the following remarks are made for clarification. 
Applicant argues the Examiner fails to show that the Lim’s binarization logically follows Rao’s halftone or descreening processing, has not shown any linkage between the two processes, and merely dissects the claim into two discrete components or into discrete elements and applies Lim and Rao to these elements separately without considering the relationships of these elements as a whole.  Applicant argues that Lim’s binarization and Rao’s halftone or descreening processing are two separate and independent processes.
The Examiner disagrees from the point of view that the references themselves must show a linkage between processes taught therein, that there is not a logical combination, that elements of the claim were treated separately without consideration of the claim as a whole, or that Lim’s binarization and Rao’s halftone or descreening processing are two separate and independent processes that preclude a combination.  Within the field of image processing, and in particular image processing of documents that involve common issues such as scanning, halftone processing, and character recognition, a person of ordinary skill in the art would recognize references such as Lim 
Contrary to Applicant’s argument, Rao does in fact “generate binary image data by performing halftone processing on the generated image data,” and Lim does in fact “perform binarization processing on the character region having been subjected to the smoothing processing” as noted above.  While Lim and Rao disclose details pointed out by Applicant, these details regarding the specific techniques employed to achieve the concepts taught by Lim and Rao do not deter, distract, or obfuscate the applicability in the art of those concepts and how they would be employed one way or another to achieve the same goals, most assuredly recognized by those of ordinary skill in the art.  Furthermore, it is clear from the rejection what Lim and Rao disclose and do not disclose with respect the scope of the claimed limitations, the reason to combine the concepts taught in these references, and the level of ordinary skill in the image 

Regarding the descreening process performed by Rao, note the averaging method 207 results in a smoothed grayscale image. This would be understood by one of ordinary skill in the art (see Russ, pages 178-181).  And with the use of a Gaussian filter as one type of noise reduction filter that can be used in Lim (par. 96), one of ordinary skill in the art would recognize the image is smoothed (see Russ, pages 181-185).  One of ordinary skill in the image processing art would recognize this linkage as well when looking at Rao and Lim and how and why teachings in the references could be combined on a conceptual level as articulated above.
Finally, referring the claims as now amended, to be clear, it is the added feature in the amended claims of detecting a character region of the generated binary [halftone] image prior to smoothing as set forth in the particular claimed combinations that has distinguished the amended claims over the prior art searched and of record taken alone or in combination.

Examiner’s Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Referring to claims 1-15, the prior art searched and of record neither anticipates nor suggests in the claimed combinations, generating binary image data by performing halftone processing on image data, detecting a character region of the generated binary image data, and performing smoothing processing on at least the character region.


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The title of the invention is not descriptive. To more clearly indicate the invention to which the claims are directed, the title has been changed to the following:
--- IMAGE PROCESSING APPARATUS AND METHOD FOR CONTROL TO SMOOTH A CHARACTER REGION OF A BINARY IMAGE AND PERFORM CHARACTER RECOGNITION---
An obvious typographical error appears in the claims effecting claim dependency and proper antecedent basis. To correct that error, the claims have been amended as follows:
In claim 13, line 1, changed “claim 1” to ---claim 12---.

Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Al-Hussein (US 5761344 A) discloses scanning a document to obtain a gray-scale image of the document,  generating a binary image from the gray-scale image by comparing the gray-scale image with the threshold, segmenting the binary image to locate individual characters within the binary image to determine the shape of the individual characters, extracting gray-scale image information from the gray-scale image for each such individual character based on the location and shape of the character in the binary image, and performing recognition-processing on the extracted gray scale image information to determine the identity of the character.

Russ et al (The Image Processing Handbook) disclose a fundamental background in the image processing art, Chapter 4 coving image correction such as basic filtering techniques to smooth image data and remove noise or distortions. 

Zhang et al (Image inverse halftoning and descreening: a review) discuss the fundamental background of inverse halftoning and descreening in the image processing art and review different inverse halftoning algorithms including the basic technique  using a smoothing filter technique.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Rogers whose telephone number is 571-272-7467.  The examiner can normally be reached on 8 am to 7 pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached at 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Scott A Rogers/
Primary Examiner, Art Unit 2672
30 March 2021